Affirmed and Opinion filed July 24, 2003








Affirmed and Opinion filed July 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00247-CR
____________
 
ERNEST LEE MARTIN JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 177th District Court
Harris County, Texas
Trial
Court Cause No. 939,819
 

 
M
E M O R A N D U M   O P I N I O N
Appellant was found guilty of the felony offense of criminal
mischief.  On February 25, 2003, the
trial court sentenced appellant to confinement for two years in a state jail
facility, assessed a fine of $10,000, and ordered appellant to pay restitution
to the complainant in the amount of $1,696.28. 
The trial count also sentenced appellant to confinement in the Harris
County Jail for 220 days as punishment for contempt of court.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed July 24, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman
Do Not Publish C Tex. R.
App. P. 47.2(b).